Hallam, J.,
(dissenting).
I fully agree that the judgment should be vacated. The summons required the defendant to answer in 20 days instead of 30 days, as the statute provides, and the judgment was entered 22 days after *393the summons was served. Defendant was entitled to have the judgment set aside upon motion as a matter of right. 1 Preeman, Judgments, § 97; Remnant v. Hoffman, 11 Pac. 319 (see 69 Cal. xv). See Stocking v. Hanson, 22 Minn. 542.
The opinion goes further and in terms holds that the trial court should have granted the first motion to set aside the service of the summons “on the ground that the summons was illegal and void.” In Lockway v. Modern Woodmen of America, 116 Minn. 115, 133 N. W. 398, Ann. Cas. 1913A, 555, an action against this same defendant, in which the same form of summons was served, the trial court denied a motion “to set aside the summons and the service thereof,” held that the defect “could be cured by amendment,” and on the hearing permitted the summons to be amended by inserting “thirty” days instead of “twenty,” and allowed the action to proceed. This amendment was necessary to save the cause of action from the bar of the statute of limitations. On appeal the trial court was sustained.
Yet the Lockway case is not here overruled. Taking the opinion in this case and the opinion in the Lockway case together, it appears to me the court is committed to the proposition that a summons, not merely irregular but void, is subject to amendment. This is contrary to well-settled principles of law. If the decision in the Lock-way case is permitted to stand, this summons should not be held void.